DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the inlet cross-section area" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the shape" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
The term “adjacent” (two occurrences) in claim 1 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term adjacent is defined as: near.  Dictionary.com.  Both terms are subjective relative terms.  The location/distance limited by the claim is uncertain.
Claim 1 recites “a first set of one or more air vents” in line 14.  The term “set” is defined as: a collection of articles designed for use together; a collection, each member of which is adapted for a special use in a particular operation; a number, group or combination of things of similar nature, design, or function.  Dictionary.com.  The term “set” requires a plurality of things, members or articles.  It is uncertain how one air vent would constitute a “set.”
Claim 1 recites “a second set of one or more air vents” in line 16.  The term “set” is defined as: a collection of articles designed for use together; a collection, each member of which is adapted for a special use in a particular operation; a number, group or combination of things of similar nature, design, or function.  Dictionary.com.  The term “set” requires a plurality of things, members or articles.  It is uncertain how one air vent would constitute a “set.”
The term “adjacent” in claim 3 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term adjacent is defined as: near.  Dictionary.com.  Both terms are subjective relative terms.  The location/distance limited by the claim is uncertain.
Claim 6 recites the limitation "the cross-sections" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the other at least three flutes" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “cross-sectional shape” in line 1.  It appears to be a double inclusion of the “cross-sectional shape” recited in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK